Case 2:20-cv-07732-JFW-JC Document 75 Filed 06/14/21 Page 1 of 1 Page ID #:521

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                                                  CASE NUMBER:


 MYCHANNEL, INC.                                                    2:20−cv−07732−JFW−JC
                                                  Plaintiff(s),

          v.
 KANYE OMARI WEST, et al.
                                                                    NOTICE TO FILER OF DEFICIENCIES IN
                                                Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




 PLEASE TAKE NOTICE:

 The following problem(s) have been found with your electronically filed document:

 Date Filed:         6/11/2021
 Document Number(s):                 73
 Title of Document(s):              Application for Refund
 ERROR(S) WITH DOCUMENT:

 Incorrect event selected. Correct event to be used is: Civil Events − Motions and Related Filings −
 Applications/Ex Parte Applications/Motions/Petitions/Requests − Refund of Fees Paid (G−124)




 Other:

 Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
 document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
 notice unless and until the Court directs you to do so.


                                                Clerk, U.S. District Court

 Dated: June 14, 2021                           By: /s/ Ingrid Valdes ingrid_valdes@cacd.uscourts.gov
                                                   Deputy Clerk

 cc: Assigned District Judge and/or Magistrate Judge

     Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.


  G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
